NONPRECEDENTIAL DISPOSITION
                        To be cited only in accordance with
                                Fed. R. App. P. 32.1




               United States Court of Appeals
                              For the Seventh Circuit
                              Chicago, Illinois 60604

                               Submitted May 3, 2007*
                                Decided May 3, 2007

                                        Before

                     Hon. RICHARD A. POSNER, Circuit Judge

                     Hon. MICHAEL S. KANNE, Circuit Judge

                     Hon. DIANE P. WOOD, Circuit Judge

No. 06-4363

JARVIS PETERSON,                                 Appeal from the United States
     Plaintiff-Appellant,                        District Court for the Northern
                                                 District of Illinois, Eastern Division
          v.
                                                 No. 04 C 7685
EUROMARK DESIGNS, INC., d.b.a.
CRATE AND BARREL,                                James B. Zagel,
     Defendant-Appellee.                         Judge.


                                      ORDER

       Jarvis Peterson, a former corporate driver for Crate and Barrel, filed suit
under the Age Discrimination in Employment Act, 29 U.S.C. §§ 621 - 634 (“ADEA”),
Title VII of the Civil Rights Act of 1964, 42 U.S.C. §§ 2000e to 2000e-17, and the
Illinois Workers’ Compensation Act, 820 ILCS 305/1 (“IWCA”), claiming that he was
denied transfers to various positions because of both his age and gender, and that
he was fired in retaliation for seeking workers’ compensation. The district court

      *
        After an examination of the briefs and the record, we have concluded that oral
argument is unnecessary. Thus, the appeal is submitted on the briefs and the record. See
Fed. R. App. P. 34(a)(2).
No. 06-4363                                                                    Page 2

granted summary judgment for Crate and Barrel because the undisputed evidence
establishes that the positions Peterson sought did not even exist and that he was
terminated for insubordination. Peterson appeals and we affirm.

        Peterson held the position of corporate driver for the seven years he worked
at Crate and Barrel, from the time he was 62 until he was 69 years old. His duties
consisted of chauffeuring high-level executives, including the CEO, between
corporate headquarters and airports or train stations. During his tenure Peterson
filed two workers’ compensation claims that were both paid in full. Two months
after filing the second claim, Peterson was fired.

       He subsequently brought this lawsuit, and Crate and Barrel moved for
summary judgment. The company submitted human-resources records and
numerous affidavits demonstrating that the positions Peterson allegedly sought
never existed, that he failed to express interest in a transfer in any event, and that
he was terminated because he disparaged the CEO in front of several people
(including the CEO himself) both inside and outside of the company. The district
court deemed admitted the evidence Crate and Barrel tendered because Peterson
failed wholesale to comply with Local Rule 56.1. See N.D. Ill. Local R. 56.1(b);
Smith v. Lamz, 321 F.3d 680, 683 (7th Cir. 2003) (“We have consistently held that a
failure to respond by the nonmovant as mandated by the local rules results in an
admission.”). After the court expressly noted that it had liberally construed
Peterson’s submissions, which consisted mostly of complaints he had sent to
human-resources personnel throughout his employment, the court found no
evidence to support his claims or undermine the company’s explanations.

       We review the grant of summary judgment de novo. Rudin v. Lincoln Land
Cmty. Coll., 420 F.3d 712, 719 (7th Cir. 2005). ADEA and Title VII claims can be
established under either the direct or indirect methods of proof. See Raymond v.
Ameritech Corp., 442 F.3d 600, 610 (7th Cir. 2006). To establish an IWCA claim,
according to Illinois law, a plaintiff must show that he exercised a right granted by
the Workers’ Compensation Act and that he was discharged from his employment
with a causal connection to his exercise of that right. See Carter v. Tennant Co.,
383 F.3d 673, 677 (7th Cir. 2004) (citing Kritzen v. Fender Corp., 589 N.E.2d 909,
915 (Ill. 1992)). “The element of causation is not met if the employer has a valid
basis, which is not pretextual, for discharging the employee.” Hartlein v. Ill. Power
Co., 601 N.E.2d 720, 728 (Ill. 1992). Although the Supreme Court of Illinois has
rejected the application of the indirect method to Illinois retaliatory discharge
cases, see Clemons v. Mech. Devices Co., 704 N.E.2d 403, 407-08 (1998), we have
said plaintiffs can also use the indirect method to establish an IWCA claim. See
Bourbon v. Kmart Corp., 223 F.3d 469, 473 (7th Cir. 2000).
       On appeal, Peterson’s brief barely complies with Fed. R. App. P. 28(a)(9)(A).
He fails to even discuss his ADEA and Title VII claims, and thus we have no basis
No. 06-4363                                                                    Page 3

to overturn the district court’s decision as to those theories. See Ajayi v. Aramark
Bus. Servs., Inc., 336 F.3d 520, 529 (7th Cir. 2003) (explaining that appellant
waives any claim of error concerning aspects of the district court’s decision that are
not challenged in his brief on appeal). As to his IWCA claim, we understand him to
contend that the district court erred in denying it because, according to Peterson,
Crate and Barrel’s purported reason for terminating him—his
insubordination—was pretextual. See McCready v. EBay, Inc., 453 F.3d 882, 890
(7th Cir. 2006) (explaining that we liberally construe pro se filings). But we must
accept the version of events set forth in the company’s statement of material facts
because Peterson does not contest the district court’s decision to enforce compliance
with Local Rule 56.1 by deeming that statement admitted. See Ajayi, 336 F.3d at
529. And our only concern in reviewing an employer’s reasons for termination is
the “honesty of the employer’s beliefs,” Forrester v. Rauland-Borg Corp., 453 F.3d
416, 419 (7th Cir. 2006), which here is not undermined by the materials that
Peterson points to. For example, he directs our attention to his right-to-sue letter
and the company’s employee pay scales, neither of which speaks to whether the
company honestly believed Peterson had been insubordinate. In any event, we need
not reach the question of pretext unless Peterson, at a minimum, establishes a
prima facie case of retaliation, see Clemons, 704 N.E.2d at 407-08; St. Mary’s Honor
Ctr. v. Hicks, 509 U.S. 502, 507-08 (1993), which Peterson has failed to do.

      Accordingly, the judgment is AFFIRMED.